Citation Nr: 0811863	
Decision Date: 04/10/08    Archive Date: 04/23/08	

DOCKET NO.  06-11 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	K. Carpenter, Attorney-at-Law



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from December 1954 to 
October 1957, and from September 1961 to May 1969.  There is 
no objective award verifying that the veteran served in 
combat with the enemy.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  Although the veteran was initially 
represented by a veterans service organization, the veteran 
is now represented by private counsel.  For reasons provided 
below, the case must be remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  


REMAND

In February 2004, the veteran filed a claim for service 
connection for post-traumatic stress disorder (PTSD).  That 
claim was denied by the RO in a July 2004 rating decision 
and, following a timely notice of disagreement, that denial 
was confirmed in a February 2006 Statement of the Case.  
Having perfected the appeal, the veteran's claims folder was 
forwarded to the Board in July 2006.  

In January 2007, the veteran forwarded a statement of 
argument together with new and previously unconsidered 
clinical evidence from a VA staff psychiatrist.  The 
representative specifically requested the appeal be remanded 
to the RO for initial consideration, and specifically did not 
waive such initial RO consideration.  Accordingly, the Board 
has no alternative but to return this obviously relevant 
competent clinical evidence for initial consideration by the 
RO.

Additionally, the representative argued that both this newly 
submitted evidence, and other evidence on file, supported a 
claim for service connection, not for PTSD, but for a 
generalized anxiety disorder as having been incurred in 
service.  Although both PTSD and a generalized anxiety 
disorder are related psychiatric disorders under the DSM-IV, 
a noticeable difference in adjudication is presented in that 
38 C.F.R. § 3.304(f) (2007) is not strictly applicable in an 
associated claim for service connection for a generalized 
anxiety disorder, including the necessity to objectively 
corroborate reported stressors.  The representative did not 
specifically indicate a withdrawal of the previous claim for 
service connection for PTSD, but he offered no further 
argument with respect to that particular psychiatric 
disorder.

Finally, the representative also notably demanded that VA 
provide the veteran and representative with specific VCAA 
notice of the evidence necessary to substantiate a claim for 
service connection for a generalized anxiety disorder.  The 
March 2004 VCAA notice on file was specifically for PTSD, and 
additional VCAA notice must be provided with respect to a 
claim for an acquired psychiatric disorder, to include a 
generalized psychiatric disorder.  Of course, the 
representative is an attorney, and should have some idea of 
the evidence necessary to substantiate the veteran's claim, 
but this does not obviate VA's duties to assist and notify 
under VCAA.

The Board would also point out to the RO that based upon 
clinical evidence in the service medical records, the veteran 
was previously granted service connection for 
psychophysiologic gastrointestinal disorder under now 
superseded Diagnostic Code 9502 with a noncompensable 
evaluation from May 1969.  Note (2) to that Diagnostic 
Code provided that when two diagnoses, one organic and the 
other psychological or psychoneurotic, were presented 
covering the organic and psychiatric aspects of a single 
disability entity, only one percentage evaluation would be 
assigned under the appropriate diagnostic code determined by 
adjudicators to represent the major degree of disability.  
This provision is consistent with the longstanding rule 
against pyramiding of VA disability compensation evaluations 
at 38 C.F.R. § 4.14 (2007).  These provisions, of course, 
have no bearing with respect to separate grants of service 
connection for both physical and psychiatric disabilities, 
only for separate compensable evaluations for essentially 
identical symptoms.  

Finally the Board notes that, with no explanation and 
certainly no adjudication, in the issuance of the most recent 
July 2004 rating decision denying service connection for 
PTSD, the RO changed the listed Diagnostic Code for 
psychophysiologic gastrointestinal disorder from 9502 to 9413 
(anxiety disorder, not otherwise specified).  This appears to 
have been a clerical error, and certainly not the result of 
any adjudicatory decision making.  Although Diagnostic Code 
9502 may now be superseded, it was used to characterize a 
noncompensable disorder for which the veteran was service 
connected in 1969, and is long protected under 38 C.F.R. 
§ 3.957 (2007).  Such clerical error cannot be the basis for 
an allowance of a disorder now claimed by the veteran and 
representative.

For these reasons, the case is REMANDED to the RO for the 
following action:

1.  Initially, the RO should review the 
evidence of record and provide the 
veteran and representative with proper 
VCAA notice of the evidence necessary to 
substantiate an associated claim for 
service connection for a generalized 
anxiety disorder.  The issue now on 
appeal has never become final and there 
should be no discussion of new and 
material evidence.  The RO should provide 
whatever standard notice is given in 
ordinary service connection claims, but 
should specifically include notice that 
the essential evidence necessary would be 
competent clinical evidence supporting a 
finding that the veteran has a 
generalized anxiety disorder at present 
which was either incurred or aggravated 
during active military service.  This 
VCAA notice should also include a 
discussion of the proper assignment of 
effective dates as described in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran and 
representative must be provided an 
opportunity to respond and indeed the 
representative has argued that the 
veteran be provided up to one year to 
submit the required evidence.  
Additionally, this VCAA notice must offer 
to assist the veteran in collecting any 
additional evidence which he may 
reasonably identify, to include the 
proper completion of any necessary 
medical release forms with respect to 
private clinical evidence.

2.  The RO should follow up on any 
response from the veteran or 
representative to collect any evidence 
reasonably identified to assist in 
developing the veteran's claim.  
Additionally, the RO should insure that 
it has collected all up-to-date clinical 
records of the veteran's treatment with 
VA (current records appear to only extend 
through the time of the veteran's 
previous psychiatric examination in 
February 2006).  All evidence obtained 
should be added to the claims folder.

3.  After completing the above 
development and collecting any additional 
evidence, the RO should review the record 
for the purpose of making a determination 
whether it would then proper to refer the 
veteran for any additional VA examination 
with claims folder review with a request 
for opinions consistent with VCAA at 
38 U.S.C.A. § 5103A(d) (West 2002).  The 
Board is not directing that such 
examination be ordered, only that the RO 
consider ordering such examination if 
warranted based upon the evidence then on 
file.

4.  After completion of the above 
development, the RO should again consider 
the veteran's associated claim for 
service connection for a generalized 
anxiety disorder.  This must include 
initial consideration of the recently 
submitted VA clinical record by a staff 
psychiatrist in October 2006, and any 
other evidence collected on remand.  If 
the decision is not to the veteran and 
representative's satisfaction, they must 
be provided with a Supplemental Statement 
of the Case which includes a discussion 
of the development requested in this 
remand and VCAA compliance.  They must be 
offered an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



